Title: From George Washington to James Warren, 15 March 1777
From: Washington, George
To: Warren, James



Sir
Head Qrs Morristown 15 March 1777

I was some time since honoured with your Letter of the 3d Ulto. The polite manner in which you have been pleased to express your wishes for my happiness, & congratulations upon the agreable reverse of our Affairs, after a series of misfortunes, demand my gratefull acknowledgements; and assured, that they are more, than mere professions of Compliment, with equal sincerity I return you my thanks. The duties of my Office ’tis true, and the various business incident to it, allow me but little time for a friendly correspondence, However Sir, I shall ever be obliged by your Favors, and a communication of such things, as you may consider either agreable or interesting.
The policy adopted for raising your Quota of men, I could not but reprehend in some degree, having regard to the influence of the Precedent upon the States at large; At the same time, I am willing to ascribe it to the motives you mention, and am well convinced that those and those only gave rise to it. I heartily wish the Batallions may be soon compleated and for that purpose, beg leave to suggest, that none should be wanting in their exertions: The Enemy now have a formidable force in the Country and are only waiting the Season to be a little more advanced, to begin their Operations, and I am persuaded, they indulge a pleasing hope of effecting some Capital Stroke, before we have an army to oppose ’em. it behoves every nerve to be strained to baffle their views, and I flatter myself it might be accomplished, if our Troops can be collected, ’ere they open the Campaign, but of this I am not without the most painfull apprehension. A few days more and the Spring is upon us—and nothing prevents their movements now, but the badness of the Roads. No material event has occurred of late worthy of mention & of which you will not have heard, before this reaches you. Now & then there has been a Skirmish, which in the issue have been generally favourable.
You will be pleased to inform Mrs Warren that I transmitted her

Letter to Mrs Washington by the earliest Opportunity after it came to hand, and requesting a tender of my respects to her I have the Honor to be with great esteem Sir Your Most Obedt Servant

Go: Washington

